UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


NURSAT I. AYGEN                                )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )                   10-cv-847 (RCL)
                                               )
THE DISTRICT OF COLUMBIA                       )
                                               )
               Defendant.                      )
                                               )

                               MEMORANDUM AND ORDER

       Upon consideration of the Joint Motion to Stay Discovery Pending Ruling, Nov. 7, 2012,

ECF No. 40, the record herein and good cause being shown for the stay, the Court shall GRANT

the parties’ joint motion.

       The present action, a Family Medical Leave Act (“FMLA”) suit against the District of

Columbia Public Schools, 10-cv-847 (RCL), is related to a later-filed employment discrimination

case, 11-cv-1876 (RCL). In the present FMLA case, plaintiff is represented by counsel Michael

J. Trevelline and Robert A. Kilmek Jr.; in the related employment discrimination case, plaintiff

Aygen is proceeding pro se and currently looking for counsel. On August 10, 2012, Trevelline

and Kilmek filed a Motion to Withdraw as counsel for plaintiff Aygen in the present case, 10-cv-

847 (RCL). See ECF No. 38. That motion is outstanding, pending the deadline established by

this Court for plaintiff Aygen to find counsel in her related employment discrimination case, 11-

cv-1876 (RCL). In the related case, the Court granted Aygen until November 17, 2012 to find

counsel. Minute Order, Oct. 2, 2012, Civil Action No. 11-1876.

       Also pending before the Court, in the present FMLA action, is a Consent Motion for

Extension of Time to Complete Discovery, Oct. 5, 2012, ECF No. 39. This extension asks for
additional time to complete discovery since Trevelline and Kilmek have requested leave to

withdraw as counsel, and new counsel would need time to pick up the case.

       If plaintiff finds counsel for her related employment discrimination case, that counsel

might also represent her in the present FMLA case. Therefore, the Court believes it is prudent to

wait until at least November 17, 2012 to rule on the Motion to Withdraw [38] and rule on an

extended schedule for discovery [39] for the present case. The Court also believes it is prudent

to stay discovery in the present FMLA action until at least November 17, 2012. With the

possibility that plaintiff will hire new counsel—or proceed pro se—in both cases, a stay is

appropriate to avoid the unnecessary expenditure of resources.

       IT IS ORDERED that the parties’ Joint Motion to Stay Discovery [40] is GRANTED;

       IT IS FURTHER ORDERED that discovery is stayed in this action, 10-cv-847 (RCL),

until further ordered by the Court.

       IT IS SO ORDERED.

       Signed, Royce C. Lamberth, Chief Judge, November 8, 2012.




                                               2